             Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 1 of 9




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                 Plaintiff,
        v.                                                                     No. 19-cr-3595-KWR

ANGELITA BENALLY,

                 Defendant.


              DEFENDANT’S OBJECTIONS TO THE PRESENTENCE REPORT 1

        Defendant Angelita Benally, by and through her counsel of record, Assistant Federal Public

Defender Emily P. Carey, submits the following objections to the Presentence Report (PSR) (Doc.

34). In addition to a number of requested amendments/corrections to the PSR, Ms. Benally objects

to the restitution amount assessed for R.G. in Paragraphs 21 and 83 of the PSR. Ms. Benally also

objects to an Order of Restitution against her for any amount in regards to J.G. and therefore

objects to PSR Paragraphs 22, 23, and 83.

                                              BACKGROUND

        On October 21, 2019, Ms. Benally pleaded not guilty to an indictment charging her with

one count of involuntary manslaughter in violation of 18 U.S.C. §§ 1153 and 1112, and one count

of assault resulting in serious bodily injury in violation of 18 U.S.C. §§ 1153 and 113. (See

Redacted Indictment, Doc. 2). On February 21, 2020, Ms. Benally pleaded guilty to Count 1 of the

indictment charging involuntary manslaughter. (See Plea Agreement, Doc. 27). As part of the plea

agreement, the United States agreed to move to dismiss Count 2 of the Indictment. (Doc. 27, ¶ 18).

The parties also agreed that as part of Ms. Benally’s sentence, the Court would enter an order of


1
  On April 28, 2020, Defendant submitted informal PSR objections to U.S. Probation and Pretrial Services. As of the
filing of these formal objections, Defendant has not received a response nor has an amended PSR been filed.

                                                        1
         Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 2 of 9




restitution under the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A. (Doc. 27, ¶ 16).

       On April 17, 2020, the United States Probation and Pretrial Services Office disclosed the

PSR. The PSR recommends the Court enter an Order of Restitution against Ms. Benally for

$779.70 owed to L.C.’s mother, R.G. (PSR ¶¶ 21, 83). Probation notes that this amount reflects

travel expenses for three roundtrips by car from Chinle, Arizona to Albuquerque, New Mexico

(460 miles each roundtrip at $0.565 per mile). (PSR ¶ 21). Two of these trips were to attend court

hearings, and one was to “collect [L.C.’s] belongings from the apartment he shared with Benally.”

(PSR ¶ 21). Ms. Benally objects to an Order of Restitution against her that includes the travel

expenses incurred by R.G. to collect items from Ms. Benally and L.C.’s apartment. She does not

object to inclusion of the calculated travel expenses for R.G.’s attendance at the two court hearings.

The PSR also recommends that the Court enter an Order of Restitution against Ms. Benally for an

as of yet unspecified amount for medical services and property loss owed to J.G. (PSR ¶¶ 22, 23,

83). Ms. Benally objects to an Order of Restitution against her in any amount as to J.G. because

J.G. is not a victim of the offense of conviction under the statute.

                                           ARGUMENT

       Courts lack inherent power to order restitution and may only do so as authorized by statute.

United States v. Gordon, 480 F.3d 1205, 1210 (10th Cir. 2007). The Mandatory Victim Restitution

Act (MVRA), 18 U.S.C. § 3663A, “requires district courts to order defendants convicted of certain

crimes to make restitution to the victim of the offense.” United States v. Mendenhall, 945 F.3d

1264, 1267 (10th Cir. 2019). A conviction for involuntary manslaughter under 18 U.S.C. §§ 1153

and 1112 is not generally a qualifying offense under the MVRA and typically restitution in this

case would only be authorized under the Victim and Witness Protection Act, 18 U.S.C. § 3663.

See United States v. Harwood, 854 F. Supp. 2d 1035, 1057 (D. N.M. 2012) (affirming that



                                                  2
         Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 3 of 9




involuntary manslaughter is not a crime of violence and as such the MVRA would not ordinarily

apply to defendants convicted of involuntary manslaughter). However, the MVRA provides that,

in “the case of a plea agreement that does not result in a conviction for an offense” described in 18

U.S.C. § 3663A(c)(1)(i)-(iii), the MVRA “shall only apply if the plea specifically states that an

offense listed…gave rise to the plea agreement.” See 18 U.S.C. § 3663A(c)(2). The parties agreed

that the MVRA would apply to Ms. Benally’s offense of conviction under this provision. (See Plea

Agreement, Doc. 27, ¶ 16). Ms. Benally does not dispute that restitution may be owed to R.G. as

a “victim of the offense” for allowable expenses under the statute, but disputes the PSR’s

recommendation for restitution to cover travel unrelated to the investigation or prosecution of the

offense. Ms. Benally further submits that an Order of Restitution for any losses that J.G. may seek

to claim is not authorized by statute.

   A. The MVRA Does Not Authorize Restitution to Reimburse Travel to Obtain a Victim’s
      Belongings

       The PSR recommends an Order of Restitution for $779.70 owed to L.C.’s mother R.G. to

cover travel expenses related to attendance at two hearings in Albuquerque as well as for a third

trip to Albuquerque to collect items from the apartment L.C. shared with Ms. Benally. (PSR ¶¶ 20,

21, 83). A court may order restitution to “reimburse the victim for lost income and necessary child

care, transportation, and other expenses incurred during the participation in the investigation or

prosecution of the offense or attendance at proceedings related to the offense.” 18 U.S.C. §

3663A(b)(4). In Lagos v. United States, 138 S.Ct. 1684, 1689 (2018), the U.S. Supreme Court

adopted a narrow interpretation of this provision, recognizing that its narrow interpretation might

leave a victim without a restitution remedy for certain expenses, but finding that this was consistent

with the MVRA’s specific enumeration of limited categories of covered expenses.

       In this case, Ms. Benally does not object to an Order of Restitution to cover travel expenses

                                                  3
         Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 4 of 9




for R.G.’s attendance at two hearings related to these proceedings. However, Ms. Benally objects

to an Order of Restitution that includes the cost of roundtrip travel from Chinle, Arizona to

Albuquerque, New Mexico to remove L.C.’s belongings from L.C. and Ms. Benally’s apartment.

Ms. Benally advises that L.C.’s family went to the couple’s shared apartment while she was still

in the hospital and removed everything, to include furniture, kitchenware, and electronics that Ms.

Benally had purchased on her own. All that remained were Ms. Benally’s clothes. Under any

interpretation of 18 U.S.C. § 3663A(a)(4), let alone the Supreme Court’s recent affirmation of a

narrow interpretation, collecting items from the couple’s apartment is not an expense “incurred

during participation in the investigation or prosecution of the offense or attendance at proceedings

related to the offense.” The adjusted covered travel expenses should be $519.80.

   B. An Order of Restitution Against Ms. Benally for Reimbursement of Certain Expenses
      Sought by J.G. is Not Authorized by Statute

       The MVRA directs the district court to “make restitution to the victim of the offense.” 18

U.S.C. § 3663A(a)(1). “Victim” for purposes of the MVRA is defined as:

       [A] person directly and proximately harmed as a result of the commission of an
       offense for which restitution may be ordered including, in the case of an offense
       that involves as an element a scheme, conspiracy, or pattern of criminal activity,
       any person directly harmed by the defendant’s criminal conduct in the course of the
       scheme, conspiracy, or pattern.

See 18 U.S.C. § 3663A(a)(2). In the case of a victim who is deceased, as here, “the legal guardian

of the victim or representative of the victim’s estate, another family member, or any other person

appointed as suitable by the court, may assume the victim’s rights[.]” Id. The MVRA refers to

restitution to the victim of “the offense,” and this language has consistently been interpreted to

refer to the specific conduct of the offense of conviction. United States v. Frith, 461 F.3d 914, 920

(7th Cir. 2006); see also Gordon, 480 F.3d at 1211 (explaining that the MVRA “did not change

the general rule that restitution may only be ordered for losses caused by the offense of

                                                 4
             Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 5 of 9




conviction”). “Restitution must be based on the offense of conviction, not relevant conduct[.]”

Frith, 461 F.3d at 916 (cited with approval in Mendenhall, 945 F.3d at 1269); see also United

States v. Ward, 182 F. App’x 779, 802 (10th Cir. 2006) (recognizing that while the district court

may rely on uncharged conduct in calculating a defendant’s sentence, such uncharged conduct

cannot form the basis for an order of restitution); Hughey v. United States, 495 U.S. 411, 415-20

(1990) (holding that a restitution award is authorized only for the loss caused by the specific

conduct of the offense of conviction and abrogating the Tenth Circuit’s holding in United States

v. Duncan, 870 F.2d 1532 (10th Cir. 1989) permitting restitution for losses associated with

additional counts of an indictment for which a defendant had not been convicted because they “had

a significant connection to the act for which conviction was had”).

        There are only two instances where the MVRA authorizes restitution to someone other than

the specific victim of the offense of conviction. Gordon, 480 F.3d at 1211. The first instance is

where the criminal conduct “involves as an element a scheme, conspiracy, or pattern of criminal

activity.” 18 U.S.C. § 3663A(a)(2). In this case, Ms. Benally’s involuntary manslaughter

conviction does not contain as an element “a scheme, conspiracy, or pattern of criminal activity.”

The MVRA also authorizes restitution “to persons other than the victim of the offense,” “if agreed

to by the parties in a plea agreement.” 18 U.S.C. § 3663A(a)(3). Ms. Benally did not consent as

part of her plea agreement to pay restitution to other persons. There is a specific identifiable victim

of Mr. Benally’s offense of conviction as stated in Count 1 of the Indictment to which Ms. Benally

pleaded. Because the victim L.C. is deceased, the provisions under § 3663A(a)(2) provide that

L.C.’s family member may assume L.C.’s rights. In this case, L.C.’s mother R.G. has assumed

this role.

        Additionally, the Tenth Circuit recently considered the appropriate scope of an order of



                                                  5
         Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 6 of 9




restitution under the MVRA. In Mendenhall, the defendant was convicted of possessing three

stolen firearms. 945 F.3d at 1266. Each firearm was stolen from H&H Pawn Gun & Tool. Id. These

firearms were recovered and returned to H&H. Additional evidence suggested that the defendant

was involved in the burglary of H&H; indeed, the defense conceded the record supported a finding

he was involved. Id. However, the defendant challenged the order of restitution directing he pay

“$33,763.23 for ‘the loss of firearms not recovered, wages for employees to conduct inventory,

loss of revenue for closing of business (historical average of Saturdays and Mondays), and

cleanup/repairs.’” Id.

       The Court held that Congress has authorized restitution only for the specific conduct that

is the basis of the offense of conviction. Id. at 1267. The Court reviewed the elements of the offense

of conviction to determine whether the loss cited as the basis for the restitution order were directly

attributable to those elements and concluded they were not. Id. at 1268. “The three firearms listed

in the indictment were recovered and returned. Accordingly, possessing them did not cause ‘the

loss of firearms not recovered.’ The remaining losses arise from the burglary of H&H, not from

Mendenhall’s possession, receipt, or concealment of the stolen firearms.” Id. Thus, the district

court exceeded the range of restitution authorized by 18 U.S.C. § 3663A when it ordered

Mendenhall to pay for losses related to, but not arising directly from his offense of conviction. Id.

In reaching its decision, the Tenth Circuit noted that there are tradeoffs to “prosecutorial

decisions,” and that while “[e]xacting a guilty plea to a lesser number of charged crimes than the

possible maximum undoubtedly limits victims’ recovery, ( ) it also ensures restitution for those

crimes to which the defendant pleads guilty.” Id. at 1269.

       In this case, Ms. Benally pleaded guilty and was convicted of involuntary manslaughter for

the death of L.C. in violation of 18 U.S.C. §§ 1153 and 1112. The relevant elements of involuntary



                                                  6
         Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 7 of 9




manslaughter are: (1) the defendant caused the death of the victim named in the indictment; (2)

the victim was killed while the defendant was committing an unlawful act not amounting to a

felony, a lawful act in an unlawful manner, which act might produce death, or a lawful act without

due caution and circumspection, which act might produce death; (3) the incident took place within

Indian Country; and (4) the defendant is an Indian; (5) the victim is an Indian. See 10th Cir. Pattern

Jury Instr. – Crim. 2.54.1 (2018); see also Plea Agreement Doc. 27, ¶ 6. These specific elements

and the indictment narrowly identify both conduct and victim. None of the elements of involuntary

manslaughter directly caused the losses cited as the basis for the recommendation of a restitution

order pertaining to J.G. Ms. Benally was not convicted of aggravated assault with serious bodily

injury, and it is outside the rule of Mendenhall to order her to pay restitution for J.G.’s medical

bills and any damage to J.G.’s vehicle and property. See Mendenhall, 945 F.3d at 1269

(“Restitution must be based on the offense of conviction, not relevant conduct.” (quoting Frith,

461 F.3d at 914)). Accordingly, Ms. Benally respectfully requests that the Court sustain her

objection to an Order of Restitution as to J.G.

   C. Corrections/Amendments to the PSR

       In addition to the substantive objections addressed above, Ms. Benally has a number of

relatively minor objections that she details as follows:

       1. Correction to Education under Identifying Data on Page 2: Ms. Benally advises that in

addition to her high school diploma, she has obtained college credit at Northland Pioneer College

as well as the Southwestern Indian Polytechnic Institute.

       2. Amendment to Paragraph 16: Ms. Benally would like to add that the witness referenced

in Paragraph 16 maintained that she believed that the red vehicle (Ms. Benally’s vehicle) was

driving in front of her heading eastbound on I-40 when the accident occurred. Ms. Benally would



                                                  7
         Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 8 of 9




also like to clarify that she was still residing at the skilled nursing facility and receiving medical

treatment when the U.S. Marshals arrested her.

       3. Clarification to Paragraph 19: Ms. Benally would like to clarify that, as discussed above,

typically the provisions of the MVRA would not apply to the offense because it is not a crime of

violence. However, per the parties’ plea agreement, the parties agreed that although the plea

agreement does not result in a conviction for an offense described in 18 U.S.C. § 3663A(c)(1), an

offense in that section gave rise to the plea agreement. See 18 U.S.C. § 3663A(c)(2) and PSR ¶ 8.

       4. Clarification to Paragraph 20: Ms. Benally would like to clarify that because L.C. was

not often steadily employed, Ms. Benally paid for most of the couple’s living expenses. The couple

shared a bank account. She advises that when R.G. requested financial assistance, L.C. and Ms.

Benally would sit down and make a decision together about how much they could afford to send

to R.G. from the couple’s joint bank account.

       5. Correction to Paragraph 48: Ms. Benally clarifies that the house is a three-bedroom

rather than a five-bedroom home.

       6. Objection to Paragraph 54: Ms. Benally objects to the statement in Paragraph 54 that,

“she would often consume alcohol in lieu of prescribed medication.” She indicates that she has not

consumed alcohol in lieu of taking medication.

       7. Amendment to Paragraph 63: Ms. Benally began working for the Ramada Inn in

Albuquerque in March 2020 as a housekeeper. The hotel was willing to accommodate her medical

restrictions. However, because of the coronavirus, the number of guests utilizing hotel services has

decreased as has the hotel’s need for housekeepers. As such, Ms. Benally is currently only working

two days a week.




                                                  8
           Case 1:19-cr-03595-KWR Document 37 Filed 05/08/20 Page 9 of 9




          WHEREFORE, for the foregoing reasons, Ms. Benally respectfully requests that the Court

sustain her objections as argued herein, and for other such relief as the Court may deem just and

proper.

                                             Respectfully Submitted,

                                             FEDERAL PUBLIC DEFENDER
                                             111 Lomas NW, Suite 501
                                             Albuquerque, NM 87102
                                             (505) 346-2489


                                             Electronically filed May 8, 2020
                                             /s/ Emily P. Carey
                                             Assistant Federal Public Defender
                                             Attorney for Defendant




                                 CERTIFICATE OF SERVICE

      I hereby certify that on May 8, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send notification to the following: Frederick
Mendenhall III, Assistant United States Attorney.

                                             Electronically filed May 8, 2020
                                             /s/ Emily P. Carey
                                             Assistant Federal Public Defender




                                                9
